United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 96-3365MN
                                  _____________

David M. Gross,                           *
                                          *
                    Appellant,            *
                                          * Appeal from the United States
      v.                                  * District Court for the District of
                                          * Minnesota.
Michael Norton, in his official capacity; *
City of Minneapolis; Robert John          *      [PUBLISHED]
Alfton, individually,                     *
                                          *
                    Appellees.            *
                                   _____________

                           Submitted: May 22, 1997
                               Filed: July 25, 1997
                                _____________

Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
                           _____________

PER CURIAM.

       David M. Gross, a former assistant city attorney for the City of Minneapolis,
brought this civil rights action against the City and his former supervisors, Michael
Norton and Robert John Alfton (collectively the City), alleging interference with his
gun possession in the workplace and pro-gun advocacy outside the work setting. The
district court granted summary judgment to the City, and Gross appeals. We affirm.
       Gross contends the City deprived him of a property or liberty interest in violation
of due process by adopting and enforcing a policy prohibiting City employees other
than police officers from carrying dangerous weapons at work. We disagree. The City
did not deprive Gross of any property or liberty interest. Because local authorities have
broad statutory discretion to withhold a permit to carry a pistol in public, see Minn.
Stat. Ann. § 624.714 (1987 & Supp. 1997), Gross has no constitutionally protected
property interest in his permit under Minnesota law. See Erdelyi v. O’Brien, 680 F.2d
61, 63 (9th Cir. 1982) (per curiam) (no property interest in concealed weapons license
under California law); Conway v. King, 718 F. Supp. 1059, 1061 (D.N.H. 1989) (no
property interest created by New Hampshire gun permit statute); In re Young, 521
N.W.2d 865, 869 (Minn. Ct. App. 1994) (no vested right to Minnesota gun permit); see
also Love v. Pepersack, 47 F.3d 120, 122-23 (4th Cir. 1995) (no property right to gun
permit when local authorities have discretion to deny). Gross does not assert an
interest arises from the Second Amendment, nor could he. See United States v. Hale,
978 F.2d 1016, 1020 (8th Cir. 1992) (Second Amendment only protects weapon
possession reasonably related to preservation of milita). The law does not recognize
Gross’s assertion of a “liberty of self-defense” conferring the right to carry a gun at
work. See Erdelyi, 680 F.2d at 63 (no absolute liberty to carry concealed weapon).
Without any deprivation of a property or liberty interest, the City’s enforcement of the
policy did not violate Gross’s due process rights. See Board of Regents v. Roth, 408
U.S. 564, 569, 577 (1972). Additionally, there is no substantive due process violation
because the policy has a rational basis in the City’s legitimate interest in workplace
safety. See Love, 47 F.3d at 123; Baer v. City of Wauwatosa, 716 F.2d 1117, 1123
(7th Cir. 1983).

        Gross contends the City adopted the policy as part of a conspiracy to drive him
from employment and to undermine his state permit to carry. There is no evidence of
conspiracy, however. The City adopted the policy without knowledge of Gross’s
situation in response to a problem with another public employee. When Gross asked
for an exemption from the policy based on a personal safety threat, the City offered to

                                           -2-
compromise by storing Gross’s weapon in a safe during work. Gross rejected the offer
and left his job. Claiming the inability to carry a gun at work caused headaches, Gross
used all his accrued vacation and sick days, then went on administrative leave. Eight
months after Gross walked off the job, the City informed Gross that his leave had
expired and directed him to return. Gross declined. We agree with the district court
that Gross voluntarily left his position when he failed to go back to work as instructed,
without any legally recognizable medical excuse. No reasonable juror could conclude
otherwise. Since Gross voluntarily quit, Gross’s retaliatory discharge claim fails as a
matter of law. Because no reasonable person would have deemed the working
conditions intolerable, Gross also loses his constructive discharge claim. See Bradford
v. Norfolk S. Corp., 54 F.3d 1412, 1420 (8th Cir. 1995).

        Gross next asserts the City violated the First Amendment during his employment.
Gross drafted an affidavit used in a lawsuit to prevent Hennepin County from
destroying firearms recovered in the County’s gun turn-in program, which the City
supported. The City terminated Gross for drafting the affidavit after giving him notice
and a chance to respond. Gross was later reinstated when an arbitrator decided a 30-
day suspension without pay was adequate discipline. Gross’s discipline for drafting the
affidavit does not implicate the First Amendment. Gross was not the affiant, the
plaintiff, or plaintiff’s counsel. Rather than speaking out on a matter of public concern,
Gross merely recorded another person’s factual statements. See Mumford v. Godfried,
52 F.3d 756, 761 (8th Cir. 1995) (mere conveyance of information for other parties is
not protected speech). Contrary to his assertion, Gross received due process given the
pretermination notice and hearing, and the meaningful (indeed, mostly successful)
posttermination opportunity to be heard. See Winegar v. Des Moines Indep.
Community Sch. Dist., 20 F.3d 895, 901 (8th Cir. 1994).

      Gross also asserts the City infringed on his First Amendment rights by denying
him leave to testify before the Minnesota legislature against a bill, drafted by the City
Attorney for the City Council, seeking to ban certain assault weapons. Rather than

                                           -3-
obstructing Gross’s testimony, however, the City merely delayed it. The City Attorney
denied Gross’s initial vacation request because Gross did not give the required 24-
hours notice and because the City Council had asked the City Attorney’s office to
lobby for the bill. After further consideration, the City Attorney changed his mind.
Thus, a few days after Gross wanted to testify before the Senate, Gross appeared
before the House of Representatives and zealously advocated his views, despite the
City’s contrary position. The City did not limit the content of Gross’s speech in any
way, and Gross gave the speech before the House voted to defeat the bill. Thus, Gross
had a chance to persuade and inform the legislature before the assault weapons issue
was shot down. Balancing Gross’s interest as a citizen in conveying the same speech
earlier against the City’s interest as a public employer in promoting efficiency in the
workplace, we conclude the City did not infringe on Gross’s First Amendment rights.
See Tyler v. City of Mountain Home, 72 F.3d 568, 569-70 (8th Cir. 1995).

      Gross’s remaining claims are meritless. We affirm the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-